Citation Nr: 0704481	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

The instant matter arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which denied a 
claim for service connection for PTSD.


FINDING OF FACT

The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claim for entitlement to PTSD.


CONCLUSION OF LAW

An adequate and timely substantive appeal regarding the claim 
for entitlement to PTSD was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 
20.300, 20.302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  
38 U.S.C.A. § 7105(a) (West 2002).  It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.101(c), 20.203 
(2006).

In a decision dated in March 2002, the RO denied a claim for 
entitlement to service connection for PTSD.  He was notified 
of that decision by letter dated March 20, 2002.  In a 
written statement received on April 30, 2002, the veteran 
filed a timely NOD on the PTSD issue.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2006).  On 
December 20, 2002, the RO issued an SOC with an enclosed VA 
Form 9 in order to afford the veteran the opportunity to 
perfect his appeal, if he so desired.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The cover letter to the SOC 
advised the veteran to the following:

If you decide to continue your appeal, 
you will need to file a formal appeal.  
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your 
appeal.  They also tell you about how to 
get assistance, about your hearing 
rights, and about a number of other 
important things.

Please let us know if you have any 
questions, or if you did not receive a 
copy of VA Form 9 with this mailing.

(emphasis original).

The next correspondence from the veteran, a VA Form 9, was 
received on April 11, 2003.  Included in the file is the 
envelope which contained the Form 9.  The envelope is 
postmarked April 1, 2003.  Prior to this time, however, the 
RO did not receive any written document, either from the 
veteran or his representative, which expressed a desire to 
appeal his claim to the Board.

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2006).  
A Substantive Appeal consists of a properly completed VA Form 
9, 'Appeal to Board of Veterans' Appeals,' or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2006).  The Substantive Appeal should set forth specific 
allegations of error of fact or law related to specific items 
in the SOC and clearly identify the benefit sought on appeal.  
Id.  Although the Board will construe all arguments advanced 
by a claimant in a liberal manner, the Board may dismiss any 
appeal which is not in conformity with VA law and 
regulations. 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); 
38 C.F.R. § 20.202 (2006).

As shown above, no document or correspondence was received by 
the RO alleging any error of law or fact regarding the PTSD 
issue within the later one-year time period following 
notification of the RO's initial adjudication on March 20, 
2002.  The veteran, therefore, did not file within the appeal 
period a Substantive Appeal discussing errors of fact or law 
with regard to his PTSD claim.

In so deciding, the Board notes that there are no 
communications prior to or following the expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.303 (2006).  Nor 
does the record disclose that good cause exists for the 
veteran's failure to timely file a substantive appeal.  Id.  
See 38 C.F.R. § 3.109(b)(2006); Corry v. Derwinski, 3 Vet. 
App. 231, 235 (1992).  The Board has no discretion to 
exercise jurisdiction over any issue other than under those 
bases provided by statute or regulation.  Rowell v. Principi, 
4 Vet. App. 9, 15 (1993).  Therefore, the Board must dismiss 
the claim for entitlement to service connection for PTSD due 
to the absence of an adequate and timely filed substantive 
appeal. 

Duty to Notify and Duty to Assist

The issue in this case involves a question of law based 
solely on a retroactive review of the documents of file.  In 
this case, the law is determinative and there is no further 
evidence to be developed.  As such, the provisions of the 
VCAA are not applicable.  See generally Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  
Nonetheless, the Board notes that basic principles of due 
process have been observed in this case.  A May 2003 letter 
from the RO notified the veteran that his appeal had been 
canceled because a substantive appeal was not timely filed.  
He was also reminded that a March 2002 letter from the RO 
notified him of the time limit for filing a substantive 
appeal and enclosed a VA Form 4107 which included notice of 
the applicable regulations.  He was further reminded of the 
necessity of filing a substantive appeal in order to continue 
his claim in a December 2002 letter from the RO which 
notified him that instructions regarding how much time he had 
to file the substantive appeal were included with the VA Form 
9 that was enclosed. 


ORDER

An appeal of a March 2002 RO decision with respect to the 
issue of entitlement to service connection for PTSD was not 
timely filed, and the appeal as to the timeliness issue is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


